DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 2/8/2022, with respect to claims over prior art, claim objections, and indefiniteness have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection(s), 35 U.S.C. 112(b) rejection(s) and claim objections of claim 1-20 has been withdrawn in light of the claim amendments. 
Allowable Subject Matter
Claim 8 and 21-39 are allowed. Claims 1-7 and 9-20 have been cancelled.
The following is an examiner’s statement of reasons for allowance:
The prior art, Lenell (US 6,449,271), discloses a packet modifier modifies a portion of the preamble to provide a header indicating the originating devices and the corresponding ports. The modifier provides an end nibble in the header and a starting nibble of the other portion of the preamble in a specific pattern, so as to distinguish the header and the other portions of the preamble or any two nibbles of the header from the start-of-frame delimiter.
The prior art, Wild (EP 3 364 678 A1), discloses transmitting data over a radio channel comprising: mapping at least one binary digit stream of the data to at least one data symbol stream by constellation mapping according to a first modulation scheme comprising quadrature amplitude modulation or phase-shift keying; modulating at least 
The prior art, Chang (US 2018/0173589), discloses obtaining a number of data elements from a data stream based on a number of coded fragments that a code word includes. The system determines one or more bit-level operations for the data elements in such a way that at least one of the one or more bit-level operations becomes eliminated from a process of erasure encoding. The system then obfuscates the data elements based on one or more bit-level operations. Subsequently, the system generates a code word of the erasure encoding from the obfuscated data elements based on the generator matrix. The code word comprises a plurality of coded fragments.
However, the prior art, either alone or in combination does not expressly disclose a system or method to:
“obtaining a sequence of frames each having a preamble that includes a predetermined pattern enabling unauthorized detection of the transceiver device's movement or lack thereof via measurement of channel state information; modifying the predetermined pattern of each frame preamble in the sequence to include amplitude or phase distortion that masks said movement or lack thereof, with at least some of the frame preambles having modified predetermined patterns with different amplitude or phase distortion from the modified predetermined patterns of other frame preambles; and transmitting the sequence of frames using the frame preambles with the modified predetermined patterns,” or 
“obtaining a frame preamble that includes a predetermined pattern enabling unauthorized detection of the transceiver device's movement or lack thereof via measurement of channel state information; modifying the predetermined pattern to include amplitude or phase distortion that masks said movement or lack thereof; transmitting a frame using the frame preamble with the modified predetermined pattern; instructing two or more receiving devices to respond according to a schedule with frame preambles that include predetermined patterns adjusted with amplitude or phase distortions to concurrently mask the movement or lack thereof of said two or more receiving devices.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dan Krueger on 2/14/2022.
PLEASE AMEND CLAIMS 22-32 AS FOLLOWS:
22. (Currently Amended) The method of claim [[1]] 21, wherein the amplitude or phase distortion varies between frames to falsely indicate movement of the transceiver device.  
23. (Currently Amended) The method of claim [[1]] 21, wherein the amplitude or phase distortion varies between frames to falsely indicate random movement of the transceiver device.  
24. (Currently Amended) The method of claim [[1]] 21, wherein the amplitude or phase distortion varies between frames to falsely indicate that the transceiver device is not moving.  
25. (Currently Amended) The method of claim [[1]] 21, wherein the amplitude or phase distortion varies between frames to falsely indicate communication from the transceiver device to another electronic device that is moving.  
26. (Currently Amended) The method of claim [[1]] 21, wherein the transceiver device is at least one of an access point, a station, a repeater, and a mesh node.  
27. (Currently Amended) The method of claim [[1]] 21, further comprising: instructing two or more receiving devices to respond according to a schedule with frame preambles that include predetermined patterns adjusted with amplitude or phase distortions to concurrently mask the movement or lack thereof of said two or more receiving devices.  
28. (Currently Amended) The method of claim [[1]] 21, wherein the predetermined pattern is a training sequence.  
29. (Currently Amended) The method of claim [[1]] 21, further comprising transmitting to a receiving device decoding parameters for operating on the frame preambles with the modified predetermined patterns to extract the channel state information.  
21, wherein said modifying includes multiplying each predetermined pattern with a corresponding obfuscation matrix, and wherein theQTNA131US Pacge 4 of 7 method further comprises coordinating with a receiving device before said modifying to determine which obfuscation matrix to use.  
31. (Currently Amended) The method of claim [[1]] 21, wherein said modifying includes multiplying each predetermined pattern with a corresponding obfuscation matrix, and wherein the obfuscation matrix varies according to time.  
32. (Currently Amended) The method of claim [[1]] 21, wherein said modifying includes introducing a time delay or a phase shift between antenna streams, and wherein a magnitude of the time delay or a magnitude of the phase shift varies according to time.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Davis (US 7,337,250) discloses transmitting a data word from a host and including a data valid logic device outputting a data valid signal to a data bus when the data word from the host is input to the transmitter. A receiver receives the data word and has a register receiving the signal associated with the data word from the logic device and inputting the signal to data reception devices to instruct the reception devices to sample the data bit transmitted from the corresponding data transmission device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDALL DOLLY/Primary Examiner, Art Unit 2436